Citation Nr: 0514826	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  95-42 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back 
strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1975 to November 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a 
compensable rating.  In a June 2002 rating decision the RO 
granted entitlement to an increased 20 percent rating 
effective from October 22, 1993.  In September 2004, the 
Board remanded the case to the RO to allow the veteran an 
opportunity to present evidence at a personal hearing.

In January 2005, the veteran testified at a personal hearing 
before the Board.  A copy of the transcript of that hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  A 
review of the record indicates the veteran was not notified 
of the VCAA as it applied to his claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

In this case, the veteran testified that he receives VA 
treatment for his back disability as necessary.  He stated he 
was presently enrolled at the satellite clinic in 
Lawrenceville, Georgia.  He also reported he was completing a 
VA vocational rehabilitation program and expected to receive 
employment in social work.  He claims, in essence, that his 
back disorder has increased in severity since his last VA 
examination in December 1997 and that the present rating does 
not adequately compensate him for his neurologic symptoms.  
The Board notes that records of the veteran's VA treatment 
were last obtained in September 1998.

The Board also notes that during the course of this appeal 
the regulations for rating disabilities of the spine were 
revised effective September 23, 2002, and effective September 
26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  As the RO has not considered the 
veteran's increased rating claim in light of the amended 
rating criteria, the Board finds the matter must be remanded 
for additional development.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 
(Apr. 10, 2000).

Accordingly, this matter is REMANDED for the following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate this claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to the claim.  

2.  The RO should obtain for the record 
copies of all pertinent VA medical 
treatment records associated with the 
veteran's claim since April 1998.  

3.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to the current nature of his service-
connected low back strain.  The examiner 
should be requested to comment upon the 
extent to which, if any, neurologic 
symptoms are attributable to the service-
connected back disorder.  The claims 
folder must be available to, and reviewed 
by, the examiner.  The examiner should 
provide a complete rationale for any 
opinion given and should reconcile the 
opinion with the other medical evidence 
of record.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




